
	

114 HRES 51 IH: Honoring the life, accomplishments, and legacy of Louis Zamperini and expressing condolences on his passing.
U.S. House of Representatives
2015-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 51
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2015
			Mr. Reed (for himself and Ms. Maxine Waters of California) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Honoring the life, accomplishments, and legacy of Louis Zamperini and expressing condolences on his
			 passing.
	
	
 Whereas Louis Silvie Lou Zamperini was born on January 26, 1917, to Anthony and Louise Zamperini, in Olean, New York; Whereas Louis Zamperini represented the United States in the 1936 Olympics in Berlin as a distance runner;
 Whereas Louis Zamperini graduated from the University of Southern California in 1940 and enlisted in the United States Army Air Corps in 1941, earning the rank of lieutenant;
 Whereas in May 1943, Louis Zamperini’s B–24 bomber malfunctioned and crashed during a search-and-rescue mission over the Pacific Ocean, leaving him and 2 other individuals stranded;
 Whereas Louis Zamperini survived for 47 days adrift in a life raft with Second Lieutenant Russell Phillips before being captured by Japanese forces and placed in a prisoner of war camp;
 Whereas for more than 2 years, during his imprisonment, Louis Zamperini endured brutal treatment and forced labor with courage and resilience;
 Whereas upon the conclusion of World War II, Louis Zamperini was released from the prisoner of war camp in September 1945;
 Whereas Louis Zamperini was promoted to captain and awarded multiple distinguishing military honors, including the Purple Heart, the Distinguished Flying Cross, and the Prisoner of War Medal;
 Whereas Louis Zamperini was given the honor of carrying the Olympic flame in 1984, 1996, and 1998; Whereas in the years after World War II, Louis Zamperini traveled as an inspirational public speaker, using his experiences to inspire a message of forgiveness;
 Whereas the airport in Torrance, California, was named Zamperini Field in honor of Louis Zamperini; and Whereas Louis Zamperini leaves a legacy as a national hero and an inspiration to future generations: Now, therefore, be it
		
	
 That the House of Representatives— (1)honors the life, accomplishments, and legacy of Louis Zamperini; and
 (2)extends heartfelt sympathies and condolences to the family of Louis Zamperini.  